Citation Nr: 0402049	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  97-20 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
claimed as being the result of exposure to herbicide agents 
during service in Republic of Vietnam during the Vietnam Era.

2.  Entitlement to a rating in excess of 60 percent for 
adenocarcinoma of the prostate, status post radical 
prostatectomy.

3.  Entitlement to a rating in excess of zero percent for 
sexual impotency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from March 1951 to March 
1953 and from October 1956 to September 1974.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a March 1997 rating decision in which the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Juan, Puerto Rico, granted entitlement to service 
connection for adenocarcinoma of the prostate, status post 
radical prostatectomy, and awarded a rating of 40 percent for 
the prostate disorder, effective from December 9, 1996, and 
denied entitlement to service connection for a skin disorder.  
In a March 2001 rating decision, the RO awarded a rating of 
60 percent for adenocarcinoma of the prostate, status post 
radical prostatectomy, effective from December 9, 1996.  In 
an August 2001 rating decision, the RO granted an earlier 
effective date of June 3, 1991, and rated the prostate 
disability 60 percent effective from that date.

The veteran has also indicated his disagreement with the RO's 
September 1998 rating decision that granted entitlement to 
service connection for sexual impotency and awarded a rating 
of zero percent.


REMAND

The RO has rated the veteran's service-connected disability 
from adenocarcinoma of the prostate, status post radical 
prostatectomy, as 60 percent disabling based on voiding 
dysfunction.  Although the 60 percent rating is the highest 
schedular rating assignable for voiding dysfunction, 
Diagnostic Code 7528 provides for a rating as high as 100 
percent for malignant neoplasm of the genitourinary system.  
Although the veteran's prostate surgery was performed in 1988 
and he did not claim service connection for the disorder 
until 1991, he asserted in his July 1997 VA Form 9 and in a 
December 1998 statement that his prostate cancer was still 
"active" and under treatment.  The veteran has submitted a 
letter dated in November 1997 in which a treating physician 
indicated that the veteran was continuing to be followed for 
prostate cancer, had a course of external beam radiotherapy 
as recently as January 1992, and that laboratory measurement 
of prostate specific antigen rose in August 1995.  A VA 
examination report dated in November 2000 indicates that the 
veteran's treatment of prostate cancer had ceased only 
several month earlier.  Although the veteran has suggested 
that his disability from prostate cancer should be rated 60 
percent, it is not clear that he intends to limit his claim 
to that rating.  The issue of entitlement to a higher rating 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to a RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal). 

The veteran contends that he has disability from a skin rash 
on his lower extremities as a result of exposure to herbicide 
agents during his service in Vietnam during the Vietnam Era.  
As a Vietnam veteran, he is presumed to have been exposed to 
herbicide agents.  Although he was afforded a VA examination 
for scars and was granted entitlement to service connection 
for scars on the left forehead and right eyebrow, he has not 
been afforded a VA examination for a skin disorder claimed as 
a rash of the lower extremities.

Furthermore, the record contains indications that there are 
VA treatment records and other Federal records that have not 
been obtained by the RO.  The veteran has asserted that there 
are additional treatment records available from the VA 
medical center in San Juan, Puerto Rico, and at Bethesda 
Naval Hospital, in Bethesda, Maryland, and Roosevelt Roads 
Naval Hospital in Puerto Rico.  Also a letter from a private 
physician date in April 1983 and addressed to "Disability 
Determination Program" in San Juan, Puerto Rico, suggests 
that the veteran had applied for disability benefits 
administered by the Social Security Administration.  

Finally, in a September 1998 rating decision, the RO granted 
entitlement to service connection for sexual impotence 
secondary to service connected disability from prostate 
cancer.  The associated disability was rated zero percent, 
effective from December 9, 1996.  In December 1998, the 
veteran filed a statement that, construed liberally, 
indicates that he disagreed with the rating of his disability 
from impotence.  The veteran suggested that he was entitled 
to a higher rating due to penile deformity due to 
implantation of a penile prosthesis.  The veteran has not 
been provided a statement of the case (SOC) on the issue of 
entitlement to a rating higher than zero percent for sexual 
impotency.

During the pendency of this claim, there was a significant 
change in the law pertaining to claims for benefits 
administered by the Secretary of VA.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) became law.  
Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA must notify the claimant 
of information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In order to fully comply with its duty to assist, VA must 
provide a medical opinion regarding nexus between current 
disabilities and an in-service injury or disease if such an 
opinion is necessary to decide a claim.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Green v. Derwinski, 1 Vet. 
App. 121 (1991) (examiner must review the record to be fully 
informed).  38 C.F.R. § 3.159(c)(4) (2003).

Pursuant to this remand, the RO will be scheduling one or 
more VA examinations.  The veteran is hereby notified that it 
is his responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).


This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the 
appellant the names and addresses of all 
medical care providers who treated the 
veteran for a genitourinary disorder 
and/or a skin disorder.  The RO should 
take all necessary steps to obtain any 
pertinent records, including records of VA 
treatment at the VA medical centers in San 
Juan, Puerto Rico, Bethesda Naval 
Hospital, and Roosevelt Roads Naval 
Hospital, that are not currently part of 
the claims folder and associate them with 
the claims folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

3.  The RO should afford the veteran a VA 
examination to determine the nature, 
extent, and etiology of his claimed skin 
rash involving his lower extremities.  
The examiner should report a diagnosis of 
any skin disorder identified.  The claims 
folder should be made available to and 
reviewed by the physician giving the 
opinion.  The examiner should state 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran incurred a skin disorder 
in service or that his disability from 
any identified skin disorder is the 
result of exposure to herbicide agents 
during his service in Vietnam.  The 
examiner should provide a full 
explanation of the rationale that is the 
basis of the conclusions expressed.

4.  After the development of the claims 
has been completed, the RO should again 
review the record and readjudicate the 
claim for service connection for a skin 
rash of the lower extremities claimed as 
due to exposure to herbicide agents and 
readjudicate the claim for a rating in 
excess of 60 percent for adenocarcinoma 
of the prostate at any time since June 3, 
1991.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  The RO should provide the veteran and 
his representative a SOC that conforms 
with the requirements of 38 U.S.C.A. 
§ 7105(d)(1) (West 2002), in particular, 
one that provides the veteran the law and 
regulations pertaining to its denial of 
entitlement to a rating in excess of zero 
percent for sexual impotence with penile 
implant, a discussion of how such laws 
and regulations affect the RO's decision, 
and a summary of the reasons for such 
decision.  The veteran and his 
representative must  be given an 
opportunity to respond to the SOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




